Citation Nr: 0511384	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  99-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for ankylosing spondylitis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active duty service from March 1, 1950 
to May 28, 1952 and from May 29, 1952 to July 7, 1954. The 
RO, in a July 1979 administrative decision, determined that 
the veteran's period of service from March 1, 1950 to October 
1, 1952 was honorable but that his service from October 2, 
1952 to July 7, 1954 was under other than honorable 
conditions.  Thus, it was determined that the veteran was 
entitled to VA benefits for the honorable period of service. 
Subsequently, the Board of Military Corrections determined 
that the veteran's was eligible for an honorable discharge on 
May 28, 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Nashville, Tennessee Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in a 
February 1981 rating decision, denied service connection for 
ankylosing spondylitis and, in a January 1982 decision 
letter, denied entitlement to aid and attendance benefits.  
The veteran disagreed with such decisions and filed a timely 
substantive appeal in July 1982 following receipt of a 
Statement of the case.  The veteran requested and was 
scheduled to appear at a hearing at the RO in July 1982; 
however, the veteran canceled this hearing.  According to the 
RO, this was mistakenly determined to be a withdrawal and the 
case was closed.  In a February 1999 rating decision, the RO 
determined that the case had been pending since 1982 and 
issued a Supplemental Statement of the case in June 2000.

The Board remanded the case in March 2001, for additional 
development.  Thereafter in March 2003, the Board undertook 
additional development pursuant to the provisions of 38 
C.F.R. § 19.9(a)(2) (2002).  Since then, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that 38 C.F.R. § 19.9(a)(2) was invalid.  As such, 
the Board is not permitted to consider evidence on appeal 
absent either initial consideration of that evidence by the 
RO or the appellant's initial waiver of that additional 
evidence prior to Board adjudication. Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In response, in August 2003, the Board 
remanded the claim for further appropriate RO development and 
readjudication.  The case now returns to the Board.

While the Board also remanded in March 2001 the claim of 
entitlement to special monthly pension based on the need of 
aid and attendance, that claim was granted by a December 2002 
rating action.  Hence, there is no longer a case in 
controversy as to that claim, the issue having been resolved 
wholly in the veteran's favor.  


FINDINGS OF FACT

1.  Ankylosing spondylitis did not develop in service and is 
not otherwise related to service.  

2.  Ankylosing spondylitis/arthritis was not present to a 
disabling degree within the first post-service year.  


CONCLUSION OF LAW

Ankylosing spondylitis was not incurred in active military 
duty, and arthritis may not be presumed to have been incurred 
in active military duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of his 
claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will ask veterans to submit all relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA 
fulfilled these requirements by issuance of VCAA letters in 
April 2001, May 2004, and October 2004.  The development 
letters in May 2004 and October 2004 appropriately notified 
the veteran what VA would do and what the appellant must do 
in furtherance of his claim.  The May 2004 and October 2004 
letters also informed him with specificity what would be 
required for his claim for service connection to be granted, 
and explicitly asked the veteran to submit pertinent evidence 
he had that would further his claim, including in particular 
any medical evidence of an etiological relationship between 
service and his current ankylosing spondylitis.  

The Board in March 2001 remanded the case.  The development 
request included, in part, obtaining a vocational 
rehabilitation folder.  However, query to appropriate VA 
sources yielded a reply that no Chapter 31 (vocational 
rehabilitation) folder had ever been established for the 
veteran.  That reply further informed that while the veteran 
had received education benefits under Chapter 15, those 
records were destroyed because such records were not kept 
over five years.  Accordingly, no vocational rehabilitation 
or related benefits folders are available for association 
with the claims folder.  

Other development requested in the March 2001 remand 
pertaining to the claim for service connection for ankylosing 
spondylitis has been accomplished, including obtaining a VA 
examination to address the issue, as detailed below.  
Development requested in the March 2003 Board development 
memorandum and subsequent remand in August 2003, has also 
been accomplished, including a request that the veteran 
inform of any additional evidence which may pertain to his 
claim, and a request that the veteran be afforded an 
additional VA examination to address his claim.  That notice 
and request to the veteran for information about additional 
treatment were provided by VCAA letters sent to the veteran 
in May 2004 and October 2004.  The veteran was informed of 
the development undertaken in the supplemental statement of 
the case issued in February 2005.  Accordingly the Board is 
satisfied that development requested by the March 2001 and 
August 2003 remands has been satisfactorily completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In June 2003 VA received and associated with the claims 
folder records supporting a grant of Social Security 
disability benefits.  

While no VA treatment records or private treatment records 
have been associated with the claims folder since 1998, the 
veteran was asked to provide information concerning such 
treatment in subsequent VCAA letters, and he was then 
informed that his assistance was needed for the VA to obtain 
private treatment records.  The veteran did not respond to 
these queries with information about any additional private 
or VA treatment records.  The Board recognizes that the 
veteran's ankylosing spondylitis is a severe disorder which 
undoubtedly required some treatment between 1998 and the 
present.  However, the fact that the veteran has the current 
disorder is well established, and the evidentiary question to 
be addressed here is one of etiology as related to service, 
which question has been addressed by the VA examinations.  
Thus, there is no reasonable basis for concluding that 
current treatment records which are not contained in the 
claims folder would further the veteran's claim.  Hence, they 
are in all likelihood not material to the current 
adjudication.  The Board notes in this regard that while the 
VA does have a duty to assist the veteran in the development 
of a claim, that duty is not limitless.  Hyson v. Brown, 5 
Vet. App. 262 (1993).  

In his March 1982 notice of disagreement, the veteran had 
requested a hearing to provide testimony supportive of his 
claim.  However, by a signed submission in July 1982, the 
veteran withdrew that hearing request, and he has not since 
then requested another hearing.  

VA examinations have been conducted in May 2001 and November 
2004 to address the veteran's ankylosing spondylitis and any 
etiology related to service.  Those examination reports and 
medical opinions provided by those examiners, as addressed 
below, have been associated with the claims folder.  The 
examinations and opinions adequately addressed the medical 
issues concerning the claim on appeal, and require no further 
clarification prior to Board adjudication.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, there is no per se error where, as here, the initial 
adjudication occurred in February 1981, prior to promulgation 
of the VCAA.  Id.  The RO subsequently issued VCAA letters, 
as noted above, and provided notice of development and 
reconsideration of the claim by supplemental statements of 
the case, most recently in February 2005.  Thus, adjudication 
was undertaken following appropriate notice.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Service Connection Claim

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 2002).  
With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b) (2004).

Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In several submitted statements, the veteran alleges that his 
ankylosing spondylitis is somehow related to his period of 
service, including as related to aches or pains when exposed 
to bad weather in service, or stemming from a jeep accident 
in service when he reportedly first injured his low back.

The veteran's service medical records are lost and appear to  
have been destroyed by the accidental fire at the National 
Personnel Records Center.  Attempts to retrieve those records 
have proven unsuccessful.  Where service medical records are 
presumed destroyed, the Board's obligation to explain its 
findings and to consider the benefit of the doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Post-service records show that the veteran was treated and 
hospitalized on multiple occasions for diagnosed ankylosing 
spondylitis beginning in the 1970's, with initial diagnosis 
of the disorder during or around the time of a March 1971 
treatment at the Knoxville Orthopedic Clinic, Knoxville, 
Tennessee.  The veteran then sought treatment for a 
progressive stoop deformity of the dorsal spine that had 
manifested within the year prior to that March 1971 
treatment, and which was attributed to ankylosing 
spondylitis.  X-rays and examination in March 1971 supported 
that initial diagnosis of ankylosing spondylitis.  The March 
1971 treatment record noted that the veteran had a history of 
a low back operation in 1961, but ankylosing spondylitis was 
not traced back to or causally associated with that prior 
period of disability.  The veteran's representative has 
argued that this history of prior back surgery in 1961 is 
evidence of continuity of ankylosing spondylitis from 
service, but there is no medical evidence within the claims 
folder subscribing to or otherwise supporting that theory.  

The veteran reported at a February to March of 1982 VA 
hospitalization that he was first discovered to have 
ankylosing spondylitis in 1970, with progressive disability 
since that time.  

A VA examination of the veteran was conducted in May 2001.  
The examiner, a nurse practitioner, in an addendum opinion in 
December 2002 benefited by a review of the claims folder, 
opined that there was no etiological connection between the 
veteran's back condition in 1961 and subsequent lumbar 
fusion, on the one hand, and the ankylosing spondylitis 
manifested 10 years later in 1971.  She noted that this was 
the case despite the veteran's earlier history of rheumatoid 
arthritis involving other joints.  In a rather puzzling 
fashion, this same examiner had in a prior addendum opinion 
dated in May 2001, provided an opinion to the effect that it 
was at least as likely as not that the veteran's ankylosing 
spondylitis began in service when he injured his lumbar spine 
in North Korea.  She then explained that there was no basis 
for making this conclusion, but there was also no basis for 
making any other conclusion as to the etiology of the 
veteran's ankylosing spondylitis.  

Reviewing the opinions the VA nurse practitioner provided in 
May 2001 and December 2002, the Board is heartened that she 
changed her opinion, despite the resulting opinion 
disfavoring the veteran's claim.  The first opinion made the 
failed logical inference that because the likelihood of 
factor A being a cause of the disorder is not known to be 
factually supported, and no other cause is known to be 
factually supported, it is at least as likely as not that 
factor A caused the disorder.  Clearly, though, if there are 
a universe of different possibilities and there is no basis 
for concluding that one possibility is more likely than any 
other, it cannot be true that it is therefore at least as 
likely as not that one particular possibility is correct.  
Otherwise, the ignorance of likelihood would support 
causation.  The VA rule of law does not recognize such a 
standard, since the evidence must be at least in equipoise to 
support the claim.  Compare 38 U.S.C. § 5107(b) (benefit of 
doubt rule).  Further, "An opinion based upon an inaccurate 
factual premise has no probative value."  Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Hence, the May 2001 opinion, 
based as it is on an inaccurate factual premise, cannot 
support the claim.  

A VA physician in November 2004 examined the veteran and 
reviewed the claims folder.  This examiner carefully 
addressed the veteran's current disability as well as his 
medical history, including as reflected in records received 
from the Social Security Administration.  He noted the nature 
of the veteran's ankylosing spondylitis and the positive HLA-
B27 genetic marker showing the veteran's genetic 
predisposition to the disease.  The examiner concluded that 
no etiological relationship could be identified between the 
veteran's service and his ankylosing spondylitis first 
identified years later.  The examiner commented that while 
there was an identified genetic component to ankylosing 
spondylitis, there were no other known causative factors.  

Hence, VA examiners, in December 2002 and November 2004 
opinions, have concluded that there is no causal link between 
the veteran's period of service and his ankylosing 
spondylitis first identified years later.  

In the present case, the veteran's evidentiary assertions as 
to a link between his period of service or injuries sustained 
in service, and ankylosing spondylitis developing years 
later, are beyond his competence.  Laypersons are not 
competent to offer medical opinions.  Espiritu v. Derwinski,  
2 Vet. App. 492 (1992).  Similarly, letters from other 
laypersons submitted in April 1985, to the effect that the 
veteran had impairment upon leaving service or in years 
thereafter, cannot serve to support the claim.  

The veteran also submitted medical literature in June 2003, 
some of which generally addressed conditions, circumstances, 
or predisposing factors associated with arthritis or 
ankylosing spondylitis.  However, these general reports do 
not speak to the veteran's specific case, and in any event do 
not point to an etiological relationship between any event 
reportedly having occurred in the veteran's period of 
service, and his subsequent development of ankylosing 
spondylitis years later.  In any event, even if a positive 
association were indicated in the submitted medical 
literature between circumstances such as those experienced by 
the veteran in service, and subsequent development of 
ankylosing spondylitis among clinical populations addressed 
in that literature, this would not be equivalent to a causal 
clinical link in the veteran's particular case.  Such a 
causal clinical link for the veteran must be made by a 
medical practitioner addressing the veteran's particular 
case, based on the circumstances of the veteran's diseases or 
injuries and other factors particular to the veteran.  To 
require less would allow service connection on the basis of 
mere statistical significance associated with facts common to 
the veteran's service-connected conditions or his period of 
service.  (For example, on such bases veterans could be 
service-connected for virtually any musculoskeletal condition 
secondary to trauma, because service members generally might 
be found more likely than a larger population group to have 
suffered a trauma resulting in damage to the musculoskeletal 
system.  The same might be said for any gunshot or other 
missile injuries.)  Governing VA law, however, does not allow 
service connection on the basis of a showing of statistical 
variance, howsoever significant, without the support of a 
particularized medical opinion.  It is true that some 
presumptions have been adopted within governing regulations 
based on recognized positive medical correlations to certain 
diseases or injuries.  However, where no such presumption is 
recognized in the governing law, service connection can only 
be established based on facts as medically interpreted for 
the claimant's particular case.  38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).

The claims folder lacks cognizable medical opinion evidence 
supporting the claim, but contains two VA examination 
opinions, in December 2002 and November 2004, specifically 
concluding that the medical evidence preponderates against a 
finding of a causal link between the veteran's period of 
service and his ankylosing spondylitis first manifested years 
later.  38 C.F.R. § 3.303.  There is also no indication that 
the veteran's ankylosing spondylitis manifested within the 
first year post service, and hence service connection on a 
presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  The preponderance of the evidence is thus against the 
claim, and, therefore, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for ankylosing spondylitis is denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


